DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8,11-14,16-18, 20, 22, 23, 26, 29, 31, 32, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spano (10,245,051).  Spano discloses, at least in figures 1 and 3A-3D” and col. 4, lines 29-56 and col. 7, lines 12-65; a device (e.g., 200) for delivering mechanical waves to treat a lesion present in a blood vessel, comprising: a catheter body (combination of 204 and 230) extending between a first proximal end and a first distal end along a longitudinal axis; an inflatable balloon (300) secured to the catheter body and being adjustable between an inflated configuration and a deflated configuration, the inflatable balloon being fluidly connectable to a source of fluid (130) for varying a configuration of the balloon; and at least one mechanical waveguide (320) extending between a second proximal end operatively connectable to a source of mechanical waves and a second distal end for propagating the mechanical  by the walls of the balloon, as shown in fig. 3D”) in which a respective one of the at least one mechanical waveguide is inserted, wherein an external face of the inflatable balloon is coated with a drug (e.g., paclitaxel, according to col. 3, lines 22-26), and wherein the at least one mechanical waveguide is adapted to propagate high .
Claims 1, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusleika (5,722,979).  Kusleika discloses, at least in figures 1 and 2 and col. 4, line 53 to col. 5, line 11; a device (combination of 10 and 18) for delivering mechanical waves to treat a lesion present in a blood vessel, comprising: a catheter body (10) extending between a first proximal end and a first distal end along a longitudinal axis; an inflatable balloon (15) secured to the catheter body and being adjustable between an inflated configuration and a deflated configuration, the inflatable balloon being fluidly connectable to a source of fluid (19) for varying a configuration of the balloon; and at least one mechanical waveguide (13) extending between a second proximal end operatively connectable to a source of mechanical waves and a second distal end for propagating the mechanical waves from the second proximal end to the second distal, the mechanical waveguide being secured to one of the inflatable balloon and the catheter, wherein the at least one mechanical waveguide is secured to an external face of the inflatable balloon (as shown in fig. 2), wherein the device further comprises at least one deflector (18) secured to the external face of the inflatable balloon and facing the second distal end of a respective one of the at least one mechanical waveguide, and wherein the at least one deflector is adapted to deflect the mechanical waves radially (i.e., the “stent hoop direction,” according to col. 4, lines 1-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Spano (10,245,051) in view of Kasinkas et al. (6,263,236).  Spano discloses the invention substantially as claimed, but does not explicitly disclose that the device includes at least one optical fiber for delivery of laser energy.  Kasinkas et al. teach, at least in figures 4 and 5 and col. 3, lines 26-31; col. 4, lines 56-63; and col. 5, lines 51-55; a device including a waveguide (26) comprising at least one optical fiber (28). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Kasinkas et al., to modify the device of Spano, so that it includes at least one optical fiber.  Such a modification would allow the device to treat lesions with irradiation, such as UV radiation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brisken et al. (6,464,660), Sahatjian (7,291,110), and Habib (9,011,430) teach inflatable balloons.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771